Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-8 and 10-20 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
As per claim 1, Noguchi et al. (US 7,354,301 B2) teaches: “an adapter 3, comprising: a power cable 32; a converter 35 arranged on an end of the power cable 32; and a connector 33 arranged on another end of the power cable 32 and configured to be connected to an electronic device 1, wherein the connector 33 includes: a connector body 31 formed in a cylindrical shape (37 and 38) and an inside of which includes a hollow portion (39 and 40); a first adapter terminal 44 arranged on a circumferential surface (seen in figure 10, along element 10) of the hollow portion (39 and 40) of the connector body 31; and a second adapter terminal 45 arranged on a circumferential surface (seen in figure 10, along element 10) of the connector body 31, and configured to have a power capacity different (see column 13, lines 30-41) from a power capacity of the first adapter terminal 44".
However, Noguchi fails to provide, teach or suggest: a connector body formed in a cylindrical shape where inside a circumference of the connector body is a hollow portion and a second adapter terminal arranged along the circumferential surface of the 
Claims 2-8 are dependent on claim 1 and are therefore allowable for the same reasons.  
As per claim 11, Noguchi et al. (US 7,354,301 B2) teaches: “an electronic system (seen in figure 6) comprising: an electronic device 1 provided with an input jack (along 20) including a first input terminal 51a and a second input terminal 52a having a capacity different (see column 13, lines 30-41) from a capacity of the first input terminal 51a; and an adapter 3 provided to supply power to the electronic device 1, and including a connector 33, the connector 33 including: a first adapter terminal 44 configured to be electrically connected to the first input terminal 51a, and a second adapter terminal 52a configured to be electrically connected to the second input terminal 52a and configured to have a power capacity different (see column 13, lines 30-41) from a power capacity of the first adapter terminal 44".
However, Noguchi fails to provide, teach or suggest: wherein the input jack comprises: an insertion groove into which the connector is insertable, and a center pole arranged at a center of the insertion groove, wherein the first input terminal is arranged on an outer circumferential surface of the center pole, and the second input terminal is arranged on an inner circumferential surface of the insertion groove.
Claims 10 and 12-20 are dependent on claim 11 and are therefore allowable for the same reasons.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON R BURGOS-GUNTIN whose telephone number is (571)270-0574.  The examiner can normally be reached on 9:00am-5:00PM, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A. Riyami can be reached on (571)270-3119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Nelson R. Burgos-Guntin/Examiner, Art Unit 2831                                                                                                                                                                                                        /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831